—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Schneier, J.), dated March 1, 1999, which granted the plaintiffs motion pursuant to CPLR 4404 to set aside a jury verdict in their favor and ordered a new trial.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
A jury verdict in favor of a defendant should not be set aside unless the jury could not have reached the verdict on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). Based on a fair interpretation of the facts and circumstances in this case, the jury could have reached its verdict in the defendants’ favor and therefore, the court erred in setting it aside (see, Nicastro v Park, supra). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.